DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An interview was conducted with applicant’s representative, Stephen Foster, to explain reasons why the 35 USC § 101 abstract idea rejection will be maintained in the current Office action. The goal was to reach an agreement with respect to amending the claims to convey more of an inventive concept. Though no official agreements were reached, with respect to overcoming the impacted rejection, the examiner notes there was an understanding that the claims would need to be amended further in order to significantly advance prosecution.

Information Disclosure Statement
Information disclosure statement (IDS) was submitted 8/13/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendments
This action is in response to remarks and amendments submitted on 9/10/2021, in which claims 1-20 were presented for further examination. The applicant’s remarks and amendments to the claims were considered with the following results:
In response to the last Office Action: 
Claims 1, 10, 14, and 19 are currently amended. 
No claims are currently cancelled.
Claims 1-20 are pending.
The previous 35 USC § 112(b) rejection has been withdrawn –as necessitated by applicant’s amendments to the impacted claims. 
The previous 35 USC § 101 abstract idea rejection will be maintained. See response to arguments section, as well as the 35 USC § 101 rejection below.


Response to Arguments
The applicant’s remarks and/or arguments, filed 9/10/2021 with respect to claim(s) 1-20, have been fully considered. 

The examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1] Interpretation of Claims-Broadest Reasonable Interpretation. The applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).

Regarding claims 1-20 and the previous 35 USC § 101 abstract idea rejection, applicant asserts the claims are directed to eligible subject matter. 
 


The examiner notes applicant’s arguments are not persuasive. 

The examiner would like to point to the following as a non-limiting hypothetical example of limitations that do not recite (set forth or describe) an abstract idea: a method of rearranging icons on a graphical user interface (GUI) comprising the steps of: receiving a user selection to organize each icon based on the amount of use of each icon, determining the amount of use of each icon by using a processor to track the amount of memory allocated to the application associated with the icon over a period of time, and automatically moving the most used icons to a position in the GUI closest to the start icon of the computer system based on the determined amount of use.
On the other hand, under Step 2A, prong one, and with regard to representative claim 1, applicant’s claim is directed to an abstract idea –specifically a mental process. The "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and each of the impacted limitations contains examples of mental processes that include aspects of observations, evaluations, judgments, and opinions. In the instant case, the overall claimed concept is directed to creating a materialized view upon request, determining changes to the materialized view, and storing versions of the materialized view –where the materialized view, in its most basic form, can correlate to a mere table (which arguably can be one drawn up with pen and paper). Representative claim 1, in addition to creating and storing materialized 
Claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions –backed by pen and paper or slide rule. An example of a claim that recite a mental process include: An application program interface for extracting and processing information from a diversity of types of hard copy documents – Content Extraction, 776 F.3d at 1345, 113 USPQ2d at 1356.
Even if it is asserted the claimed limitations, "create a materialized view, determine changes to the materialized view, and store respective versions of the materialized view", cannot be performed in the human mind, representative claim 1 is so general where the features are not claimed with sufficient specificity to show other claimed elements such as the materialized view management platform and the data stores as not merely tools for implementing the abstract idea related to creating and storing the materialized views. It appears applicant's overall claimed concept is to create and store materialized views –and not to improve any aspect of the materialized view management platform and the data stores in general. 
The examiner notes the October 2019 Update to Subject Matter Eligibility recognized a possible interpretation that a claim only recites a mental process 
Applicant must be mindful that a claim that requires a computer (or computer-related components) may still recite a mental process. Example cases in which a computer was used as a tool to perform a mental process is: i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); Generating a second menu from a first menu and sending the second menu to another location as performed by generic computer components, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1243-44, 120 USPQ2d 1844, 1855-57 (Fed. Cir. 2016); Requiring the use of software to tailor information and provide it to the user on a generic computer, Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015).

Under Step 2A, prong two, and with regard to representative claim 1, the examiner would like applicant to thoroughly consider the following limitations the courts have found indicative that an additional element (or combination of elements) may have integrated the exception into a practical application:
• An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a);
• Implementing a judicial exception with, or using a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, as discussed in MPEP § 2106.05(b);
• Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP § 2106.05(c); and
• Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP § 2106.05(e).
The examiner notes an integral use of a computer (or computer-related component) to achieve performance of a method may integrate the recited judicial exception into a practical application or provide significantly more, in contrast to where the computer (or computer-related component) is merely an 
Representative claim 1 provides process of creating and storing materialized views, and the claimed features merely use a materialized view management platform and data stores as tools to implement the abstract idea. There is nothing in the impacted claim that conveys any limitations that is new, improved, and/or unique to a computer. The claimed features are claimed at such a high-level of generality whereby the claim as a whole does not include bits of information that clearly link the claimed elements to an improvement to the functioning of a computer or improvement to another technology or technical field. The additional elements only amount to mere instructions to apply the exception using generic computer components, extra-solution activities and a generic link of the use of the exception to a particular technological environment or field of use. 
Applicant should be mindful of the general nature of the claim language as applicant argues aspects of the specification to support the notion the claims are integrated into practical application. However, as explained above, the claim language does not include the necessary information that would explicitly cause the examiner and/or the public to understand the technical innovation behind the creating, determining, and storing of the materialized views. The examiner notes a specific way of achieving a result is not a stand-alone consideration in Step 2A. However, the specificity of the claim limitations is relevant to the evaluation of several considerations including the use of a particular machine, particular 
Example limitations, such as in BASCOM, confine a judicial exception to a particular, practical application of the judicial exception and amount to significantly more or integrate the judicial exception into a practical application. For example, in BASCOM, the combination of additional elements, and specifically "the installation of a filtering tool at a specific location, remote from the end‐users, with customizable filtering features specific to each end user" where the filtering tool at the ISP was able to "identify individual accounts that communicate with the ISP server, and to associate a request for Internet content with a specific individual account," were held to be meaningful limitations because they confined the abstract idea of content filtering to a particular, practical application of the abstract idea. 827 F.3d at 1350-51, 119 USPQ2d at 1243.

Under step 2B, the examiner notes representative claim 1, as a whole, clearly does not conform to the following to provide limitations that are significantly more than an abstract idea:
• An improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a);

• Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP § 2106.05(c);
Instead, it appears applicant is attempting to gain a patent on claims that are designed to monopolize creating, determining, and storing materialized views –irrespective of the claimed platform and different data stores. 
Representative claim 1 does not convey features of technological groundwork (aside from the generically claimed materialized view management platform and the different data stores) that is explicitly claimed and designed to the analysis of the claimed features, but rather it is directed to a general process responsible for the subsequent storing of materialized view changes. 
The examiner would like applicant to thoroughly consider the following examples the courts have found to not be enough to qualify as “significantly more” when recited in a claim with a judicial exception: i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring 

For these reasons, the examiner notes applicant’s arguments are not persuasive.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Step
Analysis (representative claim 1)
1: Statutory Category?
Yes. The system, as claimed in claim 1, is directed to a machine.
2A – Prong 1: Judicial Exception Recited?
Yes. The claim recites limitations directed to creating a materialized view from one or more data sources, determining changes to the materialized view, and storing specific materialized views. This limitation, as drafted, contains functions that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. The concepts recited in representative claim 1 represent an idea 'of itself'. An idea ’of itself’ is used to describe an idea standing alone such as a concept, plan, or scheme, as well as a mental process (thinking) that "can be performed in the human mind or by a human using a pen and paper". Mental processes are defined by the 2019 PEG as including “concepts performed in the human mind (including an observation, evaluation, judgement, opinion”). The examiner notes representative claim 1 can reasonably correlate to mentally determining changes to a materialized view and taking action accordingly. 
2A – Prong 2: Integrated into a Practical Application?
No. The claim recites additional elements such as a materialized view management platform, different data sources, processor and memory. These limitations are recited at a high level of generality (i.e., as a general means of gathering, analyzing, and storing data), and amounts to mere data gathering and manipulation, which is a form of insignificant extra-solution activity. Further, the generally claimed materialized view can correlate to a mere table, data set, or report, which are elements associated with data gathering  The claim is directed to the abstract idea.
2B: Claim provides an Inventive Concept?
No. Under the 2019 PEG, a conclusion on whether the claim recite additional elements that amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements only amount to mere instructions to apply the exception using generic computer components, extra-solution activities and a generic link of the use of the exception to a particular technological environment or field of use. Here, the elements in Step 2A, are quite similar to cases courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception: An application program interface for extracting and processing information from a diversity of types of hard copy documents – Content Extraction, 776 F.3d at 1345, 113 USPQ2d at 1356; The examiner notes the claimed creating a materialized view step is merely a way to collect data for analysis. The claimed determining changes step is merely analyzing the data, and the claimed storing step is merely to store the changed data. For these reasons, there is no inventive concept in the claim, and thus it is ineligible.


The analysis above applies to all statutory categories of invention. Although literally invoking the method and medium, claims 5 and 14, respectively, remain only broadly and generally defined, with the claimed functionality paralleling that of the system in claim 1. As such, claims 5 and 14 are rejected for at least similar rationale as discussed above. 
Dependent claims 2-4, 6-13, and 15-20 do not aid in the eligibility of the respective independent claims. 
Claim 2 further specifies generally making a determination about performance updates for the data stores. The concept can be compared to concepts reasonably performed in the human mind (including an observation, evaluation, judgement, opinion) 
Claim 3 further specifies adding a target data store to accommodate a version of the materialized view. This can generally be described as linking of the judicial exception to a particular technological environment, and does not aid in the eligibility and/or patentability of the respective independent claims.   
Claim 4 further specifies the materialized view management platform as being a part of a provider network. This can generally be described as linking of the judicial exception to a particular technological environment, and does not aid in the eligibility and/or patentability of the respective independent claims.   
Claim 6 further specifies generally making a determination about the materialized view. The concept can be compared to concepts reasonably performed in the human mind (including an observation, evaluation, judgement, opinion) with the aid of pen and paper, and does not aid in the eligibility and/or patentability of the respective independent claims.   
Claim 7 further specifies disabling features of the data stores. This can be described as insignificant extra solution activity, and does not aid in the eligibility and/or patentability of the respective independent claims.   
Claim 8 further specifies enabling features of the data stores. This can be described as insignificant extra solution activity, and does not aid in the eligibility and/or patentability of the respective independent claims.   
Claim 9 further specifies adding a target data store to accommodate a version of the materialized view. This can generally be described as linking of the judicial 
Claim 10 further specifies receiving a request to disable features of the data stores. This can be described as insignificant extra solution activity, and does not aid in the eligibility and/or patentability of the respective independent claims.   
Claim 11 further specifies receiving a request to enable features of the data stores. This can be described as insignificant extra solution activity, and does not aid in the eligibility and/or patentability of the respective independent claims.   
Claim 12 further specifies receiving a request to enable features of the data stores. This can be described as insignificant extra solution activity, and does not aid in the eligibility and/or patentability of the respective independent claims.   
Claim 13 further specifies creating a materialized view at a plurality of data stores. This can be described as a data gathering step, and does not aid in the eligibility and/or patentability of the respective independent claims.   
Claim 15 further specifies generally making a determination about performance updates for the data stores. The concept can be compared to concepts reasonably performed in the human mind (including an observation, evaluation, judgement, opinion) with the aid of pen and paper, and does not aid in the eligibility and/or patentability of the respective independent claims.   
Claim 16 further specifies adding a target data store to accommodate a version of the materialized view. This can generally be described as linking of the judicial exception to a particular technological environment, and does not aid in the eligibility and/or patentability of the respective independent claims.   

Claim 18 further specifies enabling features of the data stores. This can be described as insignificant extra solution activity, and does not aid in the eligibility and/or patentability of the respective independent claims.   
Claim 19 further specifies receiving a request to enable features of the data stores. This can be described as insignificant extra solution activity, and does not aid in the eligibility and/or patentability of the respective independent claims.   
Claim 20 further specifies the materialized view management platform as being a part of a provider network. This can generally be described as linking of the judicial exception to a particular technological environment, and does not aid in the eligibility and/or patentability of the respective independent claims.   
Thus, dependent claims 2-4, 6-13, and 15-20 are also ineligible. 


Allowable Subject Matter
Claims 1-20 could be allowable should the 35 USC § 101 rejection set forth in this Office action be overcome and should applicant significantly amend at least the base claims to clearly indicate at least an improvement to computing technology such as the functioning of a computer or any other technology or technical field –in conjunction with innovative details of the materialized view management platform. Such improvement must be explicitly and/or inherently apparent from the claim language. The 
The examiner notes since the claim requirements under 35 USC § 102/103 differs from 35 USC § 101, it is possible for one or more of the applicant’s claims to be rejected under 35 USC § 101 without being rejected under 35 USC § 102/103.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPub 20200012647 (Johnson III et al) discloses the domain-agnostic service comprises an adaptive data model and an adaptive processing model. The adaptive data model supports runtime event type discovery and event schema management that reacts to new schemas discovered at runtime. The adaptive processing model supports configurable partitioning of events by event type and time and is reactive to create new aggregations and analyses based on the propagation of new partitions.
US PGPub 20170154089 (Sherman) discloses a visual specification is received that defines characteristics of a data visualization to be rendered based on data from one or more databases.
WO 2020139079 (Alli et al) discloses the heterogeneous data comprises of structured data and unstructured data are pseudonymized and stored in at least one data warehouse and at least one data lake accordingly. The structured data stored in the data warehouse and the unstructured data stored in the data lake are correlated to be analyzed and visualized through the data analytics and visualization module.
US PGPub 20200012715 (Miller et al) discloses the technology disclosed relates to formulating and refining field extraction rules that are used at query time on raw data with a late-binding schema. The field extraction rules identify portions of the raw data, as well as their data types and hierarchical relationships. These extraction rules are executed against very large data sets not organized into relational structures that have not been processed by standard extraction or transformation methods. By using sample events, a focus on primary and secondary example events help formulate either a single extraction rule spanning multiple data formats, or multiple rules directed to distinct formats. Selection tools mark up the example events to indicate positive examples for the extraction rules, and to identify negative examples to avoid mistaken value selection. The extraction rules can be saved for query-time use, and can be incorporated into a data model for sets and subsets of event data.
US PGPub 20180067976 (Schoppe et al) discloses updating a database based on user input via an activated user interface.


THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M ANTOINE whose telephone number is (571)431-0687.  The examiner can normally be reached on Mon - Fri: 9am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PIERRE M VITAL can be reached on 571-272-4215.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALICIA M ANTOINE/Examiner, Art Unit 2162                                                                                                                                                                                                        9/21/2021